Citation Nr: 1227846	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes. 

3.  Entitlement to service connection for depressive disorder. 

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes. 

5.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987.  He had subsequent service in the Army National Guard from June 1987 to November 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision in which the RO, inter alia, denied service connection for PTSD and declined to reopen claims for service connection for diabetes, depressive disorder, hypertension (to include as secondary to diabetes), and a heart condition.  In September 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006. 

As previously noted, the RO has characterized the claims involving service connection for diabetes, depressive disorder, hypertension, and heart disorder as requests to reopen previously denied claims.  The Board notes, however, that since the last denial of these claims (in March 2003), the Veteran has submitted a copy of his enlistment examination report (the only service treatment record of record), which was not previously in the claims file.  As such, new and material evidence to reopen these claims for service connection is not needed, and they can be considered on the merits.  See 38 C.F.R. § 3.156(c)(1) (2011).  As various RO adjudications also reflect merits discussions of these claims (see, e.g., February 2006 SOC), the Veteran is not prejudiced by the Board's characterization of these claims as de novo claims for service connection. 

In a September 2005 signed statement, the Veteran indicated that he was not claiming service connection for adjustment disorder/depressive disorder; rather, he was only pursuing his claim for service connection for depressive disorder.  That issue on the title page has been changed to more adequately reflect the Veteran's contentions. 

In May 2009, the Board denied each of the Veteran's claims.  The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised by the parties in the December 2011 joint motion for remand, and the Board's review of the claims file, further RO action in this appeal is warranted.

In his March 2006 substantive appeal, the Veteran requested a video-conference hearing at the local VA office before a Member of the Board.  At that time, the Veteran's address of record, noted in his handwriting on the VA Form 9, was an address on [redacted], in [redacted], Arkansas.  In April 2006, the Veteran submitted a Request for Change of Address to VA noting a new address on [redacted] in [redacted], Arkansas.  In March 2007, the Veteran was notified by way of letter that he was scheduled to appear at the requested Board video-conference at the North Little Rock RO in April 2007.  This letter was mailed to the [redacted] address.

In the December 2011 joint motion for remand, the parties noted that VA received the hearing notice letter back from the postal service with "attempted not known" stamped on the envelope.  The Board has carefully reviewed the claims file and has not found any such envelope.  Nonetheless, the fact remains that the Veteran notified VA of a new address after his hearing request, but before the hearing notice.  Therefore, VA failed to notify the Veteran of his Board video-conference hearing at his correct address at that time.  

The Board points out that, in April 2009, the Veteran notified VA of a new address in Louisville, Mississippi.  The internal VA system reflects this address as the current address of record for the Veteran.

As the previously scheduled hearing was not held, it appears that the Veteran never received notice of the hearing, and the Veteran has not expressly withdrawn his request for a Board video-conference hearing (see 38 C.F.R. § 20.704(e)  (2011)), there remains an  remains an outstanding request for a Board video-conference hearing .  The Board also observes that the Veteran's lack of a hearing was a basis for the joint motion for remand, which implies that he continues to desire such a hearing.  

Accordingly, these matters are hereby remanded to the RO for the following: 

The RO should schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  The RO should notify the Veteran (at his current, correct address) and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 


Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


